         Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page    1 of 10
                                                              Electronically Filed
                                                                                                     3/9/2020 3:10   PM
                                                                                                     Second   Judicial District, Clearwater   County
                                                                                                     Carrie Bird, Clerk of the Court
                                                                                                     By: Christy Gering,   Deputy Clerk




Christopher Caldwell, ISB #5 l 34
chrisﬁtﬂcaldwell-Iawmet
CALDWELL LAW GROUP, P.L.L.C.
350N 9‘" St, Ste 500
Boise, Idaho 83702
Telephone: (208) 743-5299
Facsimile: (208) 743—7432


Attorneys for Plaintiff


              IN   THE DISTRICT COURT OF THE SECOND JUDICIAL DISTRICT OF

          THE STATE OF IDAHO, IN AND FOR THE COUNTY OF CLEARWATER

  REBECCA PATTERSON,                                                            CASE N0_ CV1 8-20-0067

              Plaintiff,
                                                                                COMPLAINT AND DEMAND FOR
  -Vs-                                                                          JURY TRIAL

  CITY OF ELK RIVER,                  a political subdivision
                                                                 vvvvvvvvvvvv




                                                                                Fee Category A-1
  of the State of Idaho,                                                        Fee: $221.00


              Defendant.




         COMES NOW, Rebecca Patterson, the above—named Plaintiff, by and through her attorney

of record Christopher Caldwell, and for her cause 0f action against Defendant City of Elk River,

Idaho, hereby      COMPLAINS AND ALLEGES                    as follows:


                                                        PARTIES

         1.         Plaintiff   Rebecca Patterson       (hereinafter “Patterson”) at all times herein              mentioned


has been, and presently         is,   a resident   ofNez Perce County,           Idaho.


         2.         Defendant Elk River, Idaho (“Elk River”)                    at all   times herein mentioned has been,


and presently      is,   a political subdivision of the State of Idaho as deﬁned by Idaho                 Code §6-902(2).




COMPLAINT AND DEMAND FOR JURY TRIAL -                                   l
                                                                                                      ATTACHMENT - 3
                                                    FitzMaurice, Gregory
           Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 2 of 10




           3.     The employment     practices alleged herein   were committed       in the    Second Judicial

District   of the State 0f Idaho, in and for the County 0f Clearwater.

                                    JURISDICTION AND VENUE

           4.     Jurisdiction is appropriate pursuant to Idaho   Code    § 1-705.


           5.     Venue is proper, pursuant t0 Idaho Code    § 5-404, because this cause           of action arose


within Clearwater County and the principal place of business for the Defendant                is   located within


Clearwater County.


                                 PROCEDURAL REQUIREMENTS
           6.     Plaintiff timely ﬁled charges of unlawful   employment     practices with the Idaho


Human Rights Commission,         and concurrently with the Equal Employment Opportunity

Commission       raising the issues complained of herein.


           7.     Plaintiff received a Notice   of Right to Sue from the Idaho   Human Rights

Commission and a Notice of Right to Sue from the Equal Employment Opportunity Commission

authorizing Plaintiff to   commence    a civil action. Plaintiff has ﬁled her complaint within 90 days


from the date of said notices authorizing her     to bring her actions.


           8.     On or about   September   12, 201 8, Plaintiff did ﬁle with the City   of Elk River a


Notice of Tort Claim pursuant to and in compliance with Idaho Code §6—901              et.   seq.    which said

tort   claim was denied.


                                     GENERAL ALLEGATIONS

           9.     Ms. Patterson began employment with City 0f Elk River              in 2004,       working as a

Clerk/Treasurer.


           10.    Ms. Patterson was an exemplary employee, earning good performance reviews and

never being “written-up” 0r otherwise disciplined during her employment with Elk River.




COMPLAINT AND DEMAND FOR JURY TRIAL - 2
            Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 3 of 10




            11.     During or about October 201 5, Ms. Patterson was diagnosed with multiple

sclerosis.    Ms. Patterson informed the Elk River City Council of her diagnosis ofmultiple                      sclerosis


in the Spring     of 201 7.


            12.     After her diagnosis in October 2015, Ms. Patterson received two employment


reviews by then Elk River            Mayor James         Martin.


            13.     In September       2016 Mayor Martin found            that   Ms. Patterson had done a “Good job.

I   don’t have t0 worry about her. She has been a good clerk does her job.”


            14.     In the spring of 2017,              Ms. Patterson met with Mayor Martin and             city council


members Rick        Trott,    Kami    Nibler,      Tena Williams and      Tammy      Pippenger in Executive Sessions


under open meeting laws (IC §74-206(1)(b)).                        During the meeting, Ms. Patterson informed          all



present of her diagnosis and discussed the eventual need to hire                        someone   t0 replace her.     She

advised that she would be willing t0 train Christina Bartlett to eventually assume Ms. Patterson’s


duties.


            15.     In or around      May       2017,   Mayor Martin and         the city council agreed to allow     Ms.

Patterson t0 reduce her hours in consideration of her disability as a reasonable accommodation


from 40 hours a week          to 35 hours a        week.


            16.     On    October     16,   2017, Ms. Patterson attended a meeting with the city council to


work reduce her weekly hours worked from 35                    to   30 hours a week   as a reasonable   accommodation

for her disability.


            17.     On November            3,   2017,   Mayor Martin commented          that “our administration is in


very good shape. Becky          is   one    hell   of a good ofﬁce person, she took care     ofme   13 years as Mayor.


I   don’t   know what I would d0           without her.”


            18.     In   November 2017, Dave Brown was                 elected as the   Mayor 0f Elk    River.




COMPLAINT AND DEMAND FOR JURY TRIAL — 3
           Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 4 of 10




        19.     Following Mayor Brown’s induction as Mayor, Ms. Patterson was working, with


the approval of Elk River, 6 hours per day, 5 days per week, as a reasonable                    accommodation         for


her disability. During this time,       Mayor Brown       did not     make himself available          for meetings   and


consultation with Ms. Patterson, typically coming in after Ms. Patterson had                   left   work   for the day.


       20.      On January 22,       201 8, then newly elected Mayor Brown came                 in earlier than usual,


around 10:30 am, and requested, unexpectedly, that Ms. Patterson go over some budget issues with


him.   During   this meeting,       Mayor Brown was         defensive with Ms. Patterson and asked Ms.


Patterson questions outside her area of expertise. Ms. Patterson explained to                  Mayor Brown various

accounting laws particular to governmental entities and suggested that they could meet with the


city accountant to discuss the issues further.


       21.      During     this time,   Mayor Brown       did not allow for adequate time for Ms. Patterson


t0 prepare for meetings.


       22.      On April     17,   2018,   Mayor Brown     called     Ms. Patterson      into his ofﬁce.     He   held up


a piece of paper and said, to the following         effect,       “Here’s   how   it’s   going t0 g0, you have two


choices.    Either termination without anything 0r accept and sign an agreement offering three


months ofpay and medical through October            1,   2018.”


       23.      Ms. Patterson was ﬁred from her employment with Elk River 0n April 24, 2018,

after she declined t0 resign.


       24.      Prior to    Ms. Patterson’s termination and            after   Mayor Brown took         ofﬁce,    Mayor

Brown asked     a former city council         member on           three different occasion to write negative


performance reviews as a pretext        t0 terminate     Ms. Patterson, however, the former council person

refused.


       2S.      Mayor Brown advised           a former council        member      that “I’ve   made    a commitment.




COMPLAINT AND DEMAND FOR JURY TRIAL                           -   4
             Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 5 of 10




I’ll   get   Becky    Patterson.”


             26.      Part of the reason for      Ms. Patterson’s termination by Elk River was due           to the cost


of her health insurance as          it   allegedly related to her disability.


             27.      Ms. Patterson was a qualiﬁed individual with a            disability   and was able to perform


the essential functions of her job, with reasonable accommodation, up and through the time of her


termination by Elk River.


             28.      At the time of her termination, Ms. Patterson was 59 years              01d.


             29.      After her termination, Ms. Patterson         was replaced by     Christina Bartlett,    who was

signiﬁcantly younger than Ms. Patterson, at a               wage   less than that earned     by Ms. Patterson and for

a decreased beneﬁt package cost.


                                                       COUNT ONE
                      Disability Discrimination in Violation         ofldaho Human Rights Act
                                         and the Americans     with Disabilities Act




             30.      Ms. Patterson hereby realleges the allegations contained               in paragraphs   1   through


29 as    set forth    above and incorporates the same herein by reference.

             3   1.   At   all   relevant times    Ms. Patterson was a qualiﬁed individual with a             disability


within the meaning of the Americans with Disabilities Act (42                   USC   §121 01,   et seq).



             32.      Elk River intentionally and with deliberate indifference failed to engage with Ms.


Patterson in an interactive process to determine whether her disability could be reasonably


accommodated prior to terminating Ms.                Patterson’s employment, Elk River’s decision to terminate


Ms. Patterson’s employment and otherwise take adverse employment                         action,     was based on Ms.

Patterson” s disability.


             33.      Elk River intentionally and with deliberate indifference retaliated against Ms.




COMPLAINT AND DEMAND FOR JURY TRIAL - 5
          Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 6 of 10




Patterson for seeking reasonable accommodations in violation of the Americans with Disabilities


Act.


          33.       The   actions of Elk River in intentionally and with deliberate indifference failing to


engage with Ms. Patterson in an interactive process to determine whether her                             disability could   be


reasonably accommodated, in failing t0 provide reasonable accommodations, retaliating against


Ms. Patterson, and terminating Ms. Patterson’s employment because of her disability is in Violation

ofthe Idaho     Human Rights Act, Idaho Code            §   67-5901   ,
                                                                          et seq.,   and the Americans with Disabilities


Act, 42   USC      §12101, et seq., which prohibits discrimination based 0n                    disability.


          35.       As a result of Elk    River’s Violation of the Idaho              Human     Rights Act, Idaho Code §


67-5901, et seq., and the Americans with Disabilities Act, 42                        USC     §12101,   et seq,   Ms. Patterson

is   entitled to   compensatory damages including, but not limited                     to,   damages    for pain, suffering,


emotional distress, lost wages and 10st beneﬁts in an amount to be determined with speciﬁcity                               at



trial.



          36.       Ms. Patterson   is   entitled to recover her attorney fees             and costs incurred in pursuing


this matter pursuant t0       42 U.S.C      § 12117(a),      Idaho Code        §     12-121, I.R.C.P. 54, and any other


applicable provisions of federal or Idaho law.


          37.       Ms. Patterson hereby reserves

punitive damages pursuant t0 Idaho           Code

                                                  w §
                                                             this


                                                        6-1604.




                                              Wrongful Termination
                                                                    paragraph for the inclusion of a claim for




COMPLAINT AND DEMAND FOR JURY TRIAL - 6
          Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 7 of 10




         38.        Ms. Patterson hereby realleges the allegations contained                    in paragraphs   1   through


37 as   set forth   above and incorporates the same herein by reference.

         39.        Ms. Patterson was terminated from her position with Elk River for an improper and

   illegal reason.


         40.        It is   the public policy 0f the State of Idaho that         it is   beneﬁcial t0 the citizens of this


   state to    prevent the dismissal from employment of Idaho’s workers for illegal reasons, t0 wit,


   having a physical          disability.


         41.        Ms. Patterson was terminated from her employment with Elk River, because she

   suffered a disability. This termination             is   violative of Idaho’s public policy, as       embodied     in the


   Idaho       Human        Rights Act      (LC.    §67-5901,      et   seq.).     An employment          termination in


   contravention of public policy            is   wrongful and actionable.


         42.        Elk River’s assertions that Ms. Patterson was terminated because she was unable t0


   d0 the essential functions of the job              is   a mere pretext used to conceal the true and improper


   motivation for her termination, to wit, her disability.


         43.        The conduct of Elk River was an extreme deviation from reasonable standards 0f

   conduct undertaken with knowledge                  0f, or a   disregard for, the likely consequences of such


   conduct.


         44.        Ms. Patterson has suffered damages, 0n account of these                    acts of Elk River, for lost


   wages, loss of future earnings, loss 0f employment beneﬁts, loss of future employment


   beneﬁts, and mental and emotional distress.


         45.        As   a further direct and proximate result 0f Elk Rivers’ Violation of the Idaho                Human

   Rights Act, as heretofore described, Ms. Patterson has been compelled to retain the services of


   counsel in an effort t0 enforce the terms and conditions 0f the employment relationship with




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
      Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 8 of 10




  Elk River, and has thereby incurred, and will continue t0 incur, legal fees and                         costs, the full


  nature and extent 0f which are presently             unknown         to   Ms. Patterson. Ms. Patterson requests

  that costs   and attorneys’ fees be awarded t0        her.


      46.       As    a direct and proximate result of the acts               and omissions of Elk River by and

  through their agents and/or representatives, Ms. Patterson has sustained damages as stated in


  the prayer for relief below.


                                                COUNT THREE
               Age Discrimination        in   EmploymentAct/Idaho Code §67-5901                       et seq.


      47.       Ms. Patterson hereby realleges the allegations contained                  in paragraphs         l   through


  46 as   set forth   above and incorporates the same herein by reference.

      48.       Ms. Patterson was qualiﬁed        to   perform her job with Elk River and was over the


  age of 4O and a      member of a protected     class pursuant to the          Age    Discrimination in


  Employment Act and Idaho Code §67-5901                 et.   seq.


      49.       Ms. Patterson was discriminated against and terminated due                   t0 her age.


      50.       Ms. Patterson was replaced by someone                  substantially   younger   at   a lower       wage

  and beneﬁt cost      t0   Elk River.




                                                 COUNT FOUR
                                 Intentional Inﬂiction ofEmotional Distress


      5   1.    Ms. Patterson hereby realleges the allegations contained                  in paragraphs         1   through


  50 as   set forth   above and incorporates the same herein by reference.




COMPLAINT AND DEMAND FOR JURY TRIAL                            -   8
            Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 9 of 10




            52.    Elk River’s conduct as set forth and described in          this   Complaint constitutes


      extreme and outrageous conduct which intentionally and/or recklessly caused and continue to


      cause Ms. Patterson severe emotional distress.


                                           PRAYER FOR RELIEF

            WHEREFORE,         Plaintiff prays for   Judgment, Order and Decree 0f this Court as follows:


            1.     For judgment of the court awarding Plaintiff damages against Defendant in excess


0f $10,000.00, for both economic and non-economic damages, incurred as a result 0f Defendant’s

wrongful termination 0f Plaintiff in Violation of the Idaho             Human Rights Act,     the Americans with


Disabilities Act, Idaho Public Policy,            and for the Intentional Inﬂiction of Emotional Distress


suffered by Plaintiff.


            2.     For prej udgment    interest   on   all   damages recovered   at the rate set forth   within Idaho


Code    §   28-22-104.


            3.     For Plaintiff’ s reasonable attorney fees and costs incurred in prosecuting this action;


and

            4.     For such other and further        relief as court   deems just and necessary.




                                       DEMAND FOR JURY TRIAL
            Plaintiff hereby   demands a jury     trial   pursuant t0 Idaho Rule of Civil Procedure 38(b).




COMPLAINT AND DEMAND FOR JURY TRIAL -                             9
     Case 3:20-cv-00338-BRW Document 1-3 Filed 07/07/20 Page 10 of 10




     DATED this [i   day of March, 2020.

                                           CALDWELL LAW GROUP, PLLC



                                           Byi/WV'Cﬁti'istopher   Caldwell
                                                 Attorney for Plaintiff
                                                                             (




COMPLAINT AND DEMAND FOR JURY TRIAL -      10
